DETAILED ACTION
Response to Amendment
Applicant’s arguments, filed 01/07/22, for application number 15/419,779 has been received and entered into record.  Claims 1-20 are presented for examination without amendment.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt, US Pat. Appln. Pub. No. 2015/0249398, in view of Zijlman, US Pat. Appln. Pub. No. 2017/0318633, and further in view of Wood et al., US Pat. Appln. Pub. No. 2014/0253102.
Regarding Claim 1, Halberstadt discloses an electronic device for controlling switching timing [controller for a switched mode power converter, par 13, ll. 1-2], comprising:
load voltage measuring circuitry configured to measure a load voltage from a load coupling to a return to produce a load voltage measurement [a peak current detector configured to detect a peak negative current in the secondary side circuit; peak current detector comprises a sensor adapted to sense a voltage (i.e. load) across a parasitic inductance in a grounding contact to the secondary side circuit; that is, secondary controller 65 senses the current in the secondary circuit by sensing, at 64, the voltage across a parasitic inductance 63, between the secondary winding of transformer 14 and ground, par 13, ll. 11-12; par 19, ll. 1-4; par 43, ll. 14-18]; and
a processor coupled to the load voltage measuring circuitry, wherein the processor is configured to determine whether a load voltage spike is indicated by the load voltage measurement, [feedback circuit connected to peak current detector, as it adjusts the off-set 
However, while Halberstadt discloses determining whether a load voltage spike is indicated by the load voltage measurement, Halberstadt does not explicitly teach switching circuitry configured to cut a load voltage cycle to produce an alternating current (AC) cyclically switched phase-cut load voltage; line voltage measuring circuitry configured to produce a line voltage measurement; and measuring AC cyclically switched phase-cut voltage, and determining whether a load voltage spike is indicated based on a spike threshold stored in memory.
In the analogous art of protecting electric systems from power spikes, Zijlman teaches switching circuitry configured to cut a load voltage cycle to produce an alternating current (AC) cyclically switched phase-cut load voltage [lamps may be used in conjunction with dimmers such as phase-cut dimmers that cut a portion of the mains input power (i.e. AC power) in order to reduce the average power provided; alternating current as illustrated in Fig. 2, par 2, ll. 3-6]; and measuring the AC cyclically switched phase-cut voltage [phase-cut detector that detects phase-cut input to lamp, and if it detects a phase cut outside of a threshold, then will prevent 
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt and Zijlman before him before the effective filing date of the claimed invention, to incorporate the spike monitoring as taught by Zijlman into the device as disclosed by Halberstadt, as monitoring power phase-cut spikes which exceed a threshold informs the system to stop input voltage and avoid possible damage [Zijlman, par 43, ll. 13-15]. 
However, the combination of references does not explicitly teach line voltage measuring circuitry configured to produce a line voltage measurement.
In the analogous art of current measurement apparatuses, Wood teaches line voltage measuring circuitry configured to produce a line voltage measurement [current measurement apparatus 600 comprises line voltage measuring apparatus 602; computational circuitry 604 is constituted by a microprocessor or the like and is operative to receive line voltage measurements from the voltage measuring apparatus 602, par 120, ll. 9-18].
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, and Wood before him before the effective filing date of the claimed invention, to incorporate the line voltage measurement as taught by Wood, into the circuitry as disclosed by Halberstadt and Zijlman, as the obtained line voltage measurements can be used in 
Regarding Claim 7, Halberstadt, Zijlman, and Wood disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control the switching timing based on a size of the voltage spike in a case that a voltage spike is indicated [detector detects the negative peak value (i.e. size) of the sensed current; peak value of the negative current spike is processed in order to determine an optimum control input; optimum input is the offset adaptation to end the conduction of the switch, Fig. 7(b); par 47, ll. 4-6, 12-15].
Regarding Claim 8, Halberstadt, Zijlman, and Wood disclose the electronic device of Claim 7.  Halberstadt further discloses wherein the processor is configured to control the switching timing by adjusting the switching timing by an amount of time relative to the size of the voltage spike [detector detects the negative peak value (i.e. size) of the sensed current; peak value of the negative current spike is processed in order to determine an optimum control input (i.e. input is determined based on the value detected); optimum input is the offset adaptation to end the conduction of the switch, Fig. 7(b); par 47, ll. 4-6, 12-15].
Regarding Claim 9, Halberstadt, Zijlman, and Wood disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control the switching timing using a closed-loop control algorithm [feedback circuit is configured to add an off-set adaption to the baseline timing off-set to provide an adapted timing off-set; the feedback circuit is configured to adjust the off-set adaption in response to the detected peak negative current; timing off-set is between opening the rectification switch and closing the 
Regarding Claim 11, Halberstadt discloses a method for controlling switching timing by an electronic device [using a controller for a switched mode power converter, par 13, ll. 1-2].  The remainder of Claim 11 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claims 17-19, Halberstadt, Zijlman, and Wood disclose the method of Claim 11.  Claims 17-19 repeat the same limitations as recited in Claims 7-9, respectively, and thus are rejected accordingly.
Regarding Claim 20, Halberstadt discloses a non-transitory computer-readable medium for controlling switching timing [controller for a switched mode power converter; controller executing instructions for switching would necessarily contain computer-readable medium containing the instructions being executed, par 13, ll. 1-2].  The remainder of Claim 20 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt, Zijlman, and Wood, and further in view of Shao et al., US Pat. Appln. Pub. No. 2006/0279972.
Regarding Claim 2, Halberstadt, Zijlman, and Wood disclose the electronic device of Claim 1.  However, while Halberstadt discloses a processor controlling the switching timing in a case that a load voltage spike is indicated [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18], Halberstadt, Zijlman, and Wood do not explicitly 
In the analogous art of switching power supply devices, Shao teaches controlling the switching timing by determining whether to adjust the switching timing to an earlier timing or a later timing based on the load voltage spike [turning on a switch in response to going to 0V from a negative polarity, and turning off the switch earlier than a time where voltage shifts to negative polarity from 0V, par 13, ll. 19-26].
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, Wood, and Shao before him before the effective filing date of the claimed invention, to incorporate the adjusting of an earlier timing as taught by Shao, into the device as disclosed by Halberstadt, Zijlman, and Wood, to achieve synchronized rectification and reduce power loss by reducing a forward direction power drop [Shao, par 4].
Regarding Claim 3, Halberstadt, Zijlman, Wood, and Shao disclose the electronic device of Claim 2.  Halberstadt further discloses a processor adjusting the switching timing [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18], and Shao further discloses adjusting the switching timing to an earlier or later timing comprising comparing a polarity of the load voltage spike to a previous swing polarity of the load voltage measurement [turning on a switch in response to going to 0V from a negative polarity, and turning off the switch earlier than a time where voltage shifts to negative polarity from 0V, par 13, ll. 19-26].
Regarding Claim 4, Halberstadt, Zijlman, Wood, and Shao disclose the electronic device of Claim 3.  Halberstadt further discloses a processor adjusting the switching timing [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18], and Shao further discloses adjusting the switching timing to the later timing in a case that the load voltage spike has a same polarity as the previous swing polarity, or adjusting the switching timing to the earlier timing in a case that the load voltage spike has a different polarity from the previous swing polarity [turning on a switch in response to going to 0V from a negative polarity, and turning off the switch earlier than a time where voltage shifts to negative polarity from 0V, par 13, ll. 19-26].
Regarding Claims 12-14, Halberstadt, Zijlman, and Wood disclose the method of Claim 11.  Claims 12-14 repeat the same limitations as recited in Claims 2-4, respectively, and thus are rejected accordingly. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt, Zijlman, and Wood, and further in view of Owens et al., US Pat. Appln. Pub. No. 2005/0216618.
Regarding Claim 5, Halberstadt, Zijlman, and Wood disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control the switching timing by adjusting the switching timing in a case that a load voltage spike is indicated [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18].

Thus, while Halberstadt discloses adjusting a switching timing parameter in response to a voltage spike indication, Owens discloses similarly adjusting a system parameter in response to an output leading to a system error.  In the analogous art of maintaining operation of an electronic device, Owens teaches repeatedly adjusting the value until an error is no longer detected [par 15, ll. 14-16]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, Wood, and Owens before him before the effective filing date of the claimed invention, to incorporate the repeated adjustments as taught by Owens, into the device as disclosed by Halberstadt, Zijlman, and Wood, to determine sustainable operation values to avoid errors in operation [Owens, par 15, ll. 5-6].
Regarding Claim 15, Halberstadt, Zijlman, and Wood disclose the method of Claim 11.  Claim 15 repeats the same limitations as recited in Claim 5, and thus is rejected accordingly.
Claims 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt, Zijlman, and Wood, and further in view of Xu et al., US Pat. Appln. Pub. No. 2008/0246414.
Regarding Claim 6, Halberstadt, Zijlman, and Wood disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control switching timing based on a load voltage spike [processor contained in regulation unit which is in turn 
However, Halberstadt, Zijlman, and Wood do not explicitly teach a voltage spike caused by a dimming level change.
In the analogous art of sensing the presence of voltage spikes, Xu teaches a voltage spike caused by a dimming level change [when the load is dimmed, voltage spikes are created, par 18].
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, Wood, and Xu before him before the effective filing date of the claimed invention, to incorporate the dimming of the load as taught by Xu into the device as disclosed by Halberstadt, Zijlman, and Wood, to detect voltage spikes in order to prevent damage to the load [Xu, par 13].
Regarding Claim 10, Halberstadt, Zijlman, and Wood disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control the switching timing [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18].
However, Halberstadt, Zijlman, and Wood do not explicitly teach detecting a load type and the load type being an inductive load type.
In the analogous art of load detection and sensing the presence of voltage spikes, Xu teaches detecting a load type and the load type being an inductive load type [inductive load sensor identifies the presence of an inductive load, par 6, ll. 1-3].

Regarding Claim 16, Halberstadt, Zijlman, and Wood disclose the method of Claim 11.  Claim 16 repeats the same limitations as recited in Claim 6, and thus is rejected accordingly.

Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive.
Applicant argues against the combination of Wood with Halberstadt and Zijlman, claiming the rejection does not provide articulated reasoning regarding the obviousness assertion.  Examiner respectfully disagrees.
Examiner notes that the rejection does in fact articulate a reasoning as to why one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, and Wood before him before the effective filing date of the claimed invention, would incorporate the features as taught by Wood into the device as disclosed by Halberstadt and Zijlman, as the obtained line voltage measurements can be used in conjunction with load current measurements to estimate instantaneous power and calculate power quality metrics of a system [Wood, par 120, ll. 23-30].  Such reasoning is presented in the rejection above, and was also provided in the rejection previously presented.
Applicant further argues Halberstadt and Zijlman do not articulate a need for the features taught by Wood, thus the features taught by Wood are not needed by either system, and as such, Examiner is engaging in the use of hindsight reasoning.  Examiner respectfully disagrees.  
Examiner notes simply because pieces of prior art do not explicitly disclose a stated need for a particular feature does not preclude the embodiments in the prior art from benefitting from a combination with the features of another piece of prior art. 
Applicant further argues the features taught by Wood are not needed by Halberstadt or Zijlman, and they are extra features, as Halberstadt and Zijlman are already capable of power measurement.  However, Wood does not simply teach generic power measurement, but rather, line voltage measuring circuitry configured to produce a line voltage measurement, which allows for estimating instantaneous power and calculating power quality metrics of a system.  
Applicant argues one of ordinary skill in the art would not incorporate such features into circuitry as disclosed by Halberstadt and Zijlman, as it would increase the complexity and cost of a system.  However, Applicant appears to disregard the benefits of being able to estimate instantaneous power and power quality metrics.  One of ordinary skill in the art may nonetheless find the benefits of the additional features taught by Wood outweigh the increased complexity and costs associated with incorporating such features. 
Finally, in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The rejection as presented above, and previously presented, provides specific support in the disclosure of Wood as to why one of ordinary skill in the art would be motivated to combine the teachings of Wood into circuitry as disclosed by Halberstadt and Zijlman.
No additional arguments were made as to the claims.  As such, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186